         Case 1:19-cv-00810-RBW Document 33 Filed 04/22/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
ELECTRONIC PRIVACY INFORMATION )
CENTER,                                 )
                                        )
                  Plaintiff,            )
                                        )
      v.                               )     Civil Action No. 19-810 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE,                               )
                                       )
                  Defendant.           )
_______________________________________)
                                       )
JASON LEOPOLD &                        )
BUZZFEED, INC.,                        )
                                       )
                  Plaintiffs,          )
                                       )
      v.                               )     Civil Action No. 19-957 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE, et al.,                        )
                                        )
                  Defendants.          )
_______________________________________)

                                              ORDER

       On April 11, 2019, the Court ordered that, “[t]o the extent that the plaintiffs in the above-

captioned matters are seeking the release of the Special Counsel Mueller’s report regarding the

investigation into Russian interference in the 2016 United States presidential election, . . . the

parties in the above-captioned matters [] show cause as to why the cases should not be

consolidated.” Order at 2 (Apr. 11, 2019), Electronic Privacy Information Center v. U.S. Dep’t

of Justice (“EPIC v. DOJ”), Civ. Action No. 19-810; Order at 2 (Apr. 11, 2019), Leopold et al. v.

U.S. Dep’t of Justice et al. (“Leopold et al. v. DOJ et al.”), Civ. Action No. 19-957. The parties
         Case 1:19-cv-00810-RBW Document 33 Filed 04/22/19 Page 2 of 2



timely filed their responses to the Court’s Order, and each party indicated that they do not

oppose consolidation. See Defendant’s Response to the Court’s Order to Show Cause at 1 (Apr.

12, 2019), EPIC v. DOJ, Civ. Action No. 19-810 (“The government agrees to the

consolidation[.]”); Plaintiff’s Response to Order to Show Cause at 1 (Apr. 18, 2019) (“EPIC

does not oppose consolidation[.]”), EPIC v. DOJ, Civ. Action No. 19-810; Plaintiffs’ Position on

Consolidation at 1 (Apr. 19, 2019), Leopold et al. v. DOJ et al., Civ. Action No. 19-957

(“Plaintiffs do not oppose consolidation[.]”). In light of the parties’ responses to the Court’s

April 11, 2019 Order to Show Cause, it is hereby

       ORDERED that the parties’ obligations under the Court’s April 11, 2019 Order to Show

Cause are DISCHARGED. It is further

       ORDERED that, to the extent that the plaintiffs in the above-captioned matters are

seeking the release of the Special Counsel Mueller’s report regarding the investigation into

Russian interference in the 2016 United States presidential election, Case No. 19-cv-810 is

CONSOLIDATED with Case No. 19-cv-957. It is further

       ORDERED that the parties shall make all future filings only in Case No. 19-cv-810, and

the Clerk of the Court shall refuse to accept any filings in Case No. 19-cv-957.

       SO ORDERED on this 22nd day of April, 2019.


                                                              REGGIE B. WALTON
                                                              United States District Judge




                                                 2
